DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 05/17/2021 have been entered. Claims 1-17 remain pending in the application. Applicant amendment to the specification overcomes the drawing objection regarding Figure 8, however Applicant amendment has not overcome the drawing objection regarding Figure 15A, see below. 

Drawings
The drawings are objected to because:
	Paragraph [0165] of the U.S. Pub. 2020-0064271 recites “Referring to FIG. 15A to FIG. 15B, the electronic apparatus 10’…” However, in Figures 15A-15B, the electronic apparatus is denoted by reference number 10’’
	Paragraph [0164] also refers to the electronic apparatus as 10’. 
	Further, Paragraph [0167] has been amended such that it recites “Referring to FIG. 15B, the electronic apparatus 10’ may…” however Figure 15B has reference number 10’’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification
The disclosure is objected to because of the following informalities: paragraph [0049] states that an anion may be bis(fluorosufonyl)amide. It is unclear what bis(fluorosufonyl)amide is, however it is known that there is bis(fluorosulfonyl)amide. 
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: it is understood that the spelling for bis(fluorosufonyl)amide should be spelled bis(fluorosulfonyl)amide. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated in claim 1, the ionized indicator dye is a cation and the ionic liquid is an anion. Claim 4 recites ionic liquids that may be selected, however it is understood that the ionic liquids provided are both cations and anions. Paragraph [0049] of the instant specification lists cations of the ionic liquid to be imidazolium, phosphonium, ammonium, pyrrolidinium, piperidinium, etc., and the anion may be bis(flurosulfonyl)imide, bis(fluorosufonyl)amide, fluroborate, fluorophosphatesw, etc. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamond (GB-2468682-A).
Regarding claim 1, Diamond teaches sensor for measuring a concentration of an object substance by a color change, the sensor comprising:
		a pad (referred to as ionogel) containing an ionic substance, the ionic substance comprising a cation of an ionized indicator dye and an anion of ionic liquid; and
	As stated by page 3 lines 27-32, an ionogel (pad) is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone. As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. It is understood from page 4 lines 1-9 that the ionic liquid is chosen based on the physio-chemical properties of the pH indicator salt to be introduced, and as the ionic liquid is an anion, it is understood that the pH indicator salt when ionized will be a cation. Page 4 lines 25-27 states that the ionogel (pad) has the pH salt incorporated, as such it is understood that the ionogel (pad) comprises a cation of an ionized indicator dye and an anion of an ionic liquid. 
		a support member (referred to as bottom layer 405) to which the pad (ionogel) is attached (page 5 lines 23-25 and Figure 4).
	As seen in Figure 4, there is a bottom layer 405 of polymethyl methacrylate, where it is understood the ionogel (pad) will be placed on top of. 
Regarding claim 2, Diamond teaches wherein the pad (ionogel) in the support member (405) is disposed for directly contacting washing water.

Regarding claim 3, Diamond teaches wherein the ionized indicator dye is generated by ionizing at least one of methyl red or phenolphthalein (page 4 lines 30-31). 
It is stated on page 4 lines 20-21 that a 1M aqueous solution of pH indicator salts are prepared. It is understood that in the aqueous solution, the indicator dye is ionized. It is further seen in Table 1 on page 6 that other pH indicators that may be used include bromocresol green, bromothymol blue, methyl orange, and phenol red for a sensor that has multiple ionogels doped with the pH indicators in an array. 
Regarding claim 5, Diamond teaches wherein the pad (ionogel) comprises a polymer.
As stated by page 3 lines 27-32, it is understood that the ionogel (pad) is formed of two monomers to create a polymer backbone for the ionogel (pad). 
Regarding claim 6, Diamond teaches wherein an adhesive substance is applied to one side of the support member (405).
As stated by page 5 lines 25-26, a thin layer of pressure sensitive adhesive PSA is provided on an upper surface of the bottom layer 405. 

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borich (US-2016/0103075-A1).
Regarding claim 15, Borich teaches method performed by a first electronic device, for the method comprising: 

displaying a user interface (UI) on a display (referred to as display 116) of the first electronic device (referred to as control device 106) based on data wirelessly received from the second electronic device (102) ([0037] and Figure 1), 
	As stated by paragraph [0036], an optical analysis system 100 includes wireless optical device 102, where the optical analysis system 100 wirelessly communicates with control device 106. 
wherein the at least one sensor (160) of the second electronic device (102) comprises a pad configured to change color according to concentration of a predetermined substance, and  
As stated by paragraphs [0059] and [0060], the test strip 160 may include a reactive chemistry pad where the test strip is exposed to ambient environmental conditions for testing or monitoring procedures. It is understood that the test strip 160 (sensor) is a pad. Paragraph [0053] states that in certain embodiments, the wireless optical device 102 has illumination elements 144 where sensor 146 assesses color signals from the test strip. 
wherein the UI comprises an indicator of concentration of environment information sensed by the at least one sensor (160), information corresponding to concentration of environment information, and suggested maintenance of the second electronic device (102). 

Regarding claim 16, Borich further teaches wherein the UI further comprises a color guide based on a color of the pad (test strip 160).
	As stated by paragraph [0051], Figures 20-28 depict examples of screenshots that may be shown on display 116 of control device 106. It is understood that the screen may display a corresponding pH value based on the color of the test strip 160, understood to be a color guide. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond (GB-2468682-A) as applied to claim 1 above, and further in view of Matsumoto (WO-2012/165483-A1).
Regarding claim 4, Diamond does teach several anions for the liquid matrix (see page 3 lines 7-9), however they are not a fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt.
In the analogous art of gelling ionic liquid through the use of a polymer gelling agent, Matsumoto teaches where an anion in an ionic liquid may be bis(fluorosulfonyl)amide. 
Specifically, Matsumoto teaches where an ionic liquid has a specific anion moiety gelled, where the anion is bis(fluorosulfonyl)amide (paragraph 8). 
2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-) with other component(s) (i.e., fluoroborate salt, fluorophosphates salt, bis(fluorosulfonyl)imide salt or bis(fluorosufonyl)amide salt), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the anions of Diamond for the bis(fluorosulfonyl)amide anion of Matsumoto), and the results of the substitution (i.e., creation of an ionogel) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the anions of reference Diamond with the bis(fluorosulfonyl)amide anion of reference Matsumoto, since the result would have been predictable.
It is understood that the ionic liquid of Matsumoto is forming a gel-like ion conductor, which is the same as Diamond who is forming an ionogel with an ionic liquid. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond (GB-2468682-A) as applied to claim 1 above, and further in view of Kane (US-2013/0323845-A1) and Borich (US-2016/0103075-A1).
Regarding claim 7, Diamond does not teach a light receiver disposed between the pad and the support member for receiving light; and a processor configured to determine a 
In the analogous art of sensor units with a colorimetric indicator salt of a pH indicator, Kane teaches a carbon dioxide sensor. 
Specifically, Kane teaches where a light receiver (referred to as detector 150) is disposed between the pad and the support member for receiving light. As recited by paragraph [0044], “Although the detector 150 is shown above the carbon dioxide sensor component 140, as would be the case where the interaction is scattering, the detector 150 can also be placed below the carbon dioxide sensor component 140, as would be the case where the interaction is transmission.” (see figures 2a and 2b). It would have been obvious to one skilled in the art to modify the sensor of Diamond such that there would be a detector placed below the ionogel (pad) as taught by Kane for the benefit of detecting electromagnetic radiation via transmission ([0044] of Kane). 
The combination above does not teach a processor configured to determine a concentration of an object substance corresponding to a color of the pad based on light incident on the light receiver. 
In the analogous art of optical analysis systems with wireless optical devices, Borich teaches where an optical device is able to analyze a test strip. 
Paragraph [0048] further states that the sensor board 124, is understood to house sensor 146, has a microprocessor (Figure 5). As further stated by paragraph [0053], the sensor 146 assesses color signals from the test strip. As seen in Figure 23, a view of a possible screen for display 116 is shown where the test results are in units of ppm, which is understood to be a 
It would have been obvious to one skilled in the art to modify the device of Diamond such that it would have the optical device as taught by Borich for the benefit of passively monitoring test strips ([0039] of Borich). 
It is understood that the assembled device of Diamond, which has the ionogel placed on a bottom layer 405, may be placed in the test strip holder 104 of Borich.  
Regarding claim 8, Kane further teaches a light source (referred to as light emitting component 130) for irradiating light to the pad ([0044], and Figures 2a and 2b). It would have been obvious to one skilled in the art to include the light emitting component of Kane, as the electromagnetic radiation that is emitted from the light emitting component 130 interacts with the sensor, which in turn is detected by the sensor component ([0044] of Kane). 
Regarding claim 9, Borich further teaches a communicator (referred to as wireless transceiver 126) ([0047] and Figures 2-4); 
wherein the processor controls the communicator (126) to transmit sensing data corresponding to a color of the pad to another electronic apparatus.
	As stated by paragraph [0048], the sensor board 124 may further include a microprocessor. As further stated by paragraph [0050], the wireless transceiver 126 is capable of broadcasting its unique configuration via WiFi, Bluetooth, or RFID to automatically connect to a control device (mobile device). 
It would have been obvious to one skilled in the art to include the wireless transceiver (communicator) and microprocessor of Borich for the benefit of passively monitoring test strips ([0039] of Borich). 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) in view of Diamond (GB-2468682-A). 
Regarding claim 10, Borich teaches a sensing system comprising:
A sensor including a pad (referred to as test strip 160) and configured to transmit sensing data corresponding to a color of the pad (160) to an external apparatus (referred to as control device 106) ([0037], [0039] and Figure 1); and
	As stated by paragraphs [0047], [0048], and [0050], a sensor board 124 controls and directs operation of the wireless optical device 102, where the sensor board 124 has a wireless transceiver 126 which may connect to a control device (mobile device). 

	As stated by paragraph [0051], Figures 20-28 show screenshots that may be showed on display 116 of control device 106, where the screenshots depict user interfaces that may be used with control device 106 to operate and interface with wireless optical device 102. 
	Borich does not teach where the pad contains an ionic substance, the ionic substance comprising an ionized indicator dye and an anion of ionic liquid. 
In the analogous art of pH sensors, Diamond teaches a pH sensor fabricated from hydrogel polymers and ionic liquids to form hybrid materials that can provide a sensing platform. 
Specifically, Diamond teaches an ionogel is provided where the polymer backbone allows one or more ionic liquid matrices to be coupled to the backbone (page 3 lines 27-32). As stated by page 3 lines 5-9 and seen in Figure 2, ionic liquid that may be used include bis(trifluoromethanesulfonyl)amide [Ntf2]-, dicyanoamide [dca]-, dodecylbenzenesulfonate [dbsa]-, and tosylate [tos]-. It is understood that these ionic liquids are anions. Further, page 4 lines 20-21 state that an aqueous solution of pH indicator salts are prepared, and it is understood that an aqueous solution with a pH indicator salt would be ionized. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to combine the wireless optical device of reference Borich with the ionogel sensor of reference Diamond, since the result would have been predictable.
It is understood that the test strip 160 of Borich is held in a test strip holder 104 (see Figure 1). As such, it is understood that the ionogel of Diamond may be held in the test strip holder of Borich. As further stated by paragraph [0059] of Borich, the test strip 160 may be a reactive chemistry pad, and it is understood that the ionogel of Diamond is a reactive chemistry pad. 
Please note:  Applicant has claimed a processor and only limitations to the processor itself will have weight and not the steps the processor will perform. For the steps of the processor to have patentable weight, the applicant should include language defining the processor as being programmed to or another accepted terminology to allow software limitations to have patentable weight in the claim. 
Regarding claim 11, Borich further teaches wherein the electronic apparatus (106) includes a display (referred to as display 116) displaying information on a concentration of a substance sensed in the sensor based on the received sensing data ([0037] and Figure 1).

Regarding claim 12, Borich further teaches wherein the display (116) displays at least one of air pollution information or noxious gas information, according to a concentration of a substance sensed by the sensor, based on the sensing data.
As recited by paragraph [0003], the invention is related to “… a wireless universal diagnostic and monitoring system for solid, liquid, gas, environmental samples… for chemical and bio-chemical assays utilizing a wireless optical device for quantitative data reporting.” 
Further it is understood that the display displaying air pollution information is an intended use of said display, as all displays have the capability to display information.
Regarding claim 13, the recitation of where the sensor is placed is an intended use of the sensor. As the combination of Diamond and Borich teach the sensing system, placement of said system adjacent to a filter for filtering a pollutant is given minimal patentable weight. It is understood that the control device 106 (control apparatus) is able to display information based on information received from the wireless optical device. 
Regarding claim 14, Borish further teaches wherein the electronic apparatus (106) is a smart phone, see supra.
Paragraph [0037] states that the control device may be a mobile device. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Borich (US-2016/0103075-A1) as applied to claim 15 above, and further in view of Kane (US-2013/0323845-A1), Choudhary (Preparation of Indicator Solutions), and Mills (US-5472668-A) as evidence. 
Regarding claim 17, Borich does not teach how the test strip is manufactured. In the analogous art of sensors with colorimetric salts, Kane teaches a method for manufacturing a sensor including a pad (25). 
Specifically, Kane teaches an ionic liquid, quaternary phosphonium hydroxide ([0048]). It is understood that there are phosphonium cations within this solution as evidenced by Mills (Column 3 lines 5-10). The quaternary phosphonium hydroxide is in a solution with a solvent, where that solvent can be dichloromethane ([0049]). As stated in paragraph [0054] of the instant Specification, an example of a non-polar solvent is dichloromethane. As stated by paragraph [0048] of Kane, the porous polymer membrane is soaked in the solution and is then taken out to let the solvent evaporate. While Kane does teach that there is a colorimetric indicator salt in the solution, Kane does not teach where an aqueous solution of the indicator dye is created where an ionic liquid and solvent are then added. 
However, in the analogous art of preparing indicator dyes Choudhary teaches methods for creating various indicator dye solutions. 
Specifically, Choudhary teaches the preparation of indicator dyes such as bromocresol green, bromothymol blue, cresol red, methyl red and phenol red that includes adding sodium hydroxide, ethanol, and water. It is understood that this process ionizes the indicator, and is an aqueous solution. 

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the method of preparing the aqueous indicator dye with sodium hydroxide, ethanol, and water of reference Choudhary with the method of then adding the aqueous solution to the ionic liquid and dichloromethane solvent of reference Kane, since the result would have been predictable. 

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1, 10, and 15 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Diamond (GB-2468682-A), and Borich (US-2016/0103075-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798